                     IN THE UNITED STATES DISTRICT COURT  
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI  
                             GREENVILLE DIVISION  
 
TERRY ROBERTS                                                                  PLAINTIFF  
 
V.                                                     CAUSE NO. 4:18-cv-00127-DMB-JMV  
 
FAMILY DOLLAR STORES OF
MISSISSIPPI, INC. and JOHN DOES 1-4                                        DEFENDANTS
                                                    
                  ORDER AMENDING CASE MANAGEMENT ORDER  
 
       This matter is before the court, sua sponte, to amend the case management order.  The

following deadline now applies in this matter:  

       1.     Dispositive Motion is April 1, 2019.  

       All other deadlines remain.

         

       SO ORDERED this, the 29th day of November, 2018.  

                                       
                                             _/s/ Jane M. Virden______________________  
                                             UNITED STATES MAGISTRATE JUDGE
 
 
